DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the phrase “the disclosure”. Correction is required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,255,114. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims are drawn to a locking device that comprises a catch element, a latching unit, a latching body, a release element, etc. these and other limitations are presented in the ‘114 claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    185
    540
    media_image1.png
    Greyscale

At the instant, the claims are indefinite.
First, the claims require that the catch element is fastened to the 1st or 2nd component. However, then the claims require that the latching unit is fastened to the 1st or 2nd component also. At the instant, the limitation is indefinite since the claim language suggest that both are in the same component.
Therefore, in order to continue with the examination, the limitation will be examined as “the catch element is fastened to one of the 1st or 2nd component and the latching unit fastened to the other one of the 1st or 2nd component. Correction is required.

Claims 1 and 11 require the following:

    PNG
    media_image2.png
    192
    544
    media_image2.png
    Greyscale

At the instant, the term “at least one” is indefinite since the claim already defines a single latching body recess, not a plurality. Also, there is no basis for a latching body engaging different recesses. Correction is required.

Finally, claims 1 and 11 require the following:

    PNG
    media_image3.png
    168
    669
    media_image3.png
    Greyscale

At the instant, the claims are indefinite.
The claims require that the catch element has a latching recess and the release element a receiving opening for interacting with the latching body. Here is the invention:

    PNG
    media_image4.png
    432
    859
    media_image4.png
    Greyscale

As seen above, the invention requires a housing with a liner guide. Without these two elements, the latching body cannot perform as claimed since the linear guide allows the latching body to move and be guided. Furthermore, the latching body has half part within the recess and opening and the other part on the guide. Finally, the spring element is required in order to aid in the latching of the locking device. Correction is required.

Claim 3 requires that the latching unit comprises a second linear guide. At the instant, the limitation is indefinite since the second linear guide is on the housing, not at any position on the latching unit. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,450,851 to Perl in view of US Pat No 5,494,323 to Huang and US Pat No 2,869,952 to Saunders. 

    PNG
    media_image5.png
    691
    1130
    media_image5.png
    Greyscale

Perl discloses a locking device for locking a first component, in particular a door leaf (10), to a second component, in particular to a door frame.
The locking device comprises a catch element (21) that is fastened to one of the first or second component and that comprises a first and 2nd latching recesses (by 25).
The locking device further comprises a latching unit fastened to the other of the first and second component. The latching unit comprises first and second latching bodies (35) for engagement with the latching recess of the catch element. the latching bodies have a cylinder shape.
The latching unit further comprises a release element (37) moveable between a resting and a release position. The release element is designed as an oblong flat part having front surfaces.

First, Perl fails to disclose that the release element comprises a first receiving opening. Perl discloses that the release element comprises flat receiving surfaces that when the release element is in the resting position, the first latching body is in the first latching recess of the catch element and against the flat receiving surface of the release element; and in the release position, it releases the engagement between the first latching body and the first latching recess of the catch element.

    PNG
    media_image6.png
    511
    934
    media_image6.png
    Greyscale

Huang teaches that it is well known in the art to provide a release element (120, 103) that comprises a receiving opening (105) that accommodate a latching body (106) and interact with a catch element (202) having a latching recess (203).

    PNG
    media_image7.png
    476
    1055
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the release element described by Perl with receiving openings, as taught by Huang, in order to secure engagement in the resting position.

Second, Perl fails to disclose that the catch element is designed as an oblong flat part, and the first latching recess is provided on a first longitudinal edge of the oblong or elongated flat part. Perl discloses a different shape, having an elongated stem and a triangular head end, wherein the latching recess is provided on a longitudinal edge.

    PNG
    media_image8.png
    447
    650
    media_image8.png
    Greyscale

Saunders teaches that it is well known in the art to provide a similar catch element (29) that is flat and oblong or elongated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catch element described by Perl, as one shaped as a flat oblong or elongated, as taught by Saunders, in order to define the surface of the catch element.
Applicant is also reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,450,851 to Perl in view of US Pat No 5,494,323 to Huang, US Pat No 2,869,952 to Saunders and further in view of US Pat No 6,532,702 to Scribner.
Perl discloses that the device comprises a housing (10). However, the combination fails to disclose that the housing comprises a linear guide for displaceable mount the release element. Perl disclose that the housing defines an opening capable of guiding the release element, but not to mount the release element.

    PNG
    media_image9.png
    409
    652
    media_image9.png
    Greyscale

Scribner teaches that it is well known in the art to provide a housing (16) with a linear guide (channel on 16) that is capable of guiding and mounting a release element (20).

    PNG
    media_image10.png
    453
    605
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing described by Perl, as modified by Huang and Saunders, with a linear guide, as taught by Scribner, in order to guide and mount the release element.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,450,851 to Perl in view of US Pat No 5,494,323 to Huang, US Pat No 2,869,952 to Saunders and further in view of US Pat No 8,146,864 to Koppel et al (Koppel)
Perl, as modified by Huang and Saunders, fails to disclose that the locking device is used in a sliding door having a door leaf and a frame, that there is an additional locking device and a guide rail to displace the door. The combination is used to secure a different type of door.

    PNG
    media_image11.png
    640
    709
    media_image11.png
    Greyscale

Koppel teaches that it is well known in the art to provide a similar locking device (10) that comprises a catch element (11, 12) engaging a latching body (16), used to latch a sliding door to a frame of an aircraft (not shown), wherein the door slide along a sliding door guide (not shown).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the locking device described by Perl, as modified by Huang and Saunders, to latch a sliding door, as taught by Koppel, in order to provide a simple mechanism to latch a sliding door.
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 will also be allowed since the claims depend from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 8, 2022